DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the RCE filed 12/28/2021.  

Claims 21, 24-30, 33-39, and 41-44 are pending in this application.  Claims 21, 24-26, 30, 33-35, and 39 have been amended.  Claims 22, 23, 31, 32, and 40 have been cancelled. Claims 41-44 have been added. 

Request Continuation for Examination



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 12/28/2021 has been entered. 




	
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 30, 39, and 41-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US 20130087628).


It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 21:
Nelson teaches a remote device configured to communicate with one or more heating, ventilation, and air conditioning (HVAC) controllers (HVAC controllers… display at least one HVAC controller setting… remotely manipulated through the user interface; paragraphs 0005-0006), wherein the remote device comprises: 

a memory configured to store data corresponding to the one or more HVAC controllers; and one or more processors having access to the memory (a memory 52 that may be in communication with processor 44. Memory 52 may be used to store any desired information, such as the aforementioned control algorithm, set points, schedule information, differential pressure limits, installer configurations, and the like. Processor 44 may store information within memory 52 and may subsequently retrieve the stored information. Memory 52 may be any suitable type of storage device including, but not limited to, RAM, ROM, EPROM, flash memory, a hard drive, and the like; paragraph 0027), wherein the one or more processors are configured to:

receive information indicative of a request to edit one or more parameters of a set of parameters, wherein the set of parameters comprises a set of users provided at least some access to the data, and wherein the set of parameters comprises a level of access of each user of the set of users to the data corresponding to the one or more HVAC controllers (paragraph 0030: [t]he communication network over which the HVAC controller 28 may communicate with other remotely located HVAC controllers 28 may be a wired and/or wireless network. In some cases, the network may be a secure network requiring an access code and/or login credentials. In some cases, different login credentials may grant users different levels of access and control over, for example, a single thermostat or a group of thermostats; paragraph 0064: [a]fter the user enters the appropriate login credentials, the local thermostat may display a number of different screens related to the installer set up. These screens may allow an installer to view and/or edit one or more set up parameters relating to the HVAC unit with which the selected thermostat controls; see also, paragraph 0046); and 

edit, based on the information indicative of the request to edit the set of parameters, one or both of the set of users and the level of access corresponding to at least one user of the set of users (paragraph 0041: depending upon the user's login credentials and/or permitted levels of access, the local thermostat may permit the user to change at least one parameter setting for THERMOSTAT 2, through the screen(s) that are displayed on the user interface of the local thermostat. The parameter setting may include, for example, a temperature set point, a scheduling parameter, an installer setting, or any other suitable parameter or setting, as desired. In some cases, the local thermostat may permit the user to change at least one installer configuration of the remote thermostat (e.g. THERMOSTAT 2) through the user interface of the local thermostat (e.g. THERMOSTAT 1). Additionally, in some cases, the remote thermostat (e.g. THERMOSTAT 2) that is being accessed by another thermostat across the communications network may be configured to display a visual indicator on the display indicating to a user that it is being remotely accessed. In some cases, the visual indicator may indicate the location and/or thermostat from which the remote thermostat (e.g. THERMOSTAT 2) is being accessed;  paragraph 0047: [d]epending upon the user's level of access, the user may then proceed to change at least one parameter setting for the thermostat that is identified on the home screen 150. For example, and with reference to FIG. 9, the user may user arrow keys 202 or 204 to increase or decrease a heating temperature set point for THERMOSTAT 2 located in GYM 1. If a scheduling parameter change is desired, the user may select the SETTINGS button 184 provided in the navigational menu bar 176 to access a settings screen 230, such as shown in FIG. 11).

As to claim 30: 
Note the rejection of claim 21 above. Claim 30 is the same as claim 21, except claim 30 is a method claim and claim 21 is a device claim.
As to claim 39: 
Refer to the discussion of claim 21 for rejection. 

As to claim 41:
Nelson teaches each HVAC controller of the one or more HVAC controllers is configured to control one or more HVAC components of a respective HVAC system (paragraphs 0023, 0025, and 0030).

As to claim 42:
Nelson teaches the remote device comprises an HVAC contractor device configured to manage the set of controllers, wherein the HVAC system corresponding to each (paragraphs 0023, 0025, and 0030).

As to claim 43:
Nelson teaches a first user of the set of users has a first level of access to the data, wherein a second user of the set of users has a second level of access to the data, wherein the first level of access permits the first user to access more of the data than the second level of access permits the second user to access (paragraphs 0028, 0030, and 0063).

As to claim 44:
Nelson teaches the first user comprises a manager of a contractor company associated with the remote device, wherein the first level comprises all the data, wherein the second user comprises a service technician of the contractor company, and wherein the second level comprises a subset of the data (paragraphs 0028, 0030, and 0063).


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-29 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in view of Arensmeier et al. (US 20140074730).  
As to claim 24:
Nelson does not explicitly teach, Arensmeier teaches to edit the one or more parameters, the one or more processors are configured to: in response to receiving the information indicative of the request add at least one user to the set of users provided access to at least some access to the data (paragraphs 0068 and 0147-0148).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service.As to claim 25:
Nelson does not explicitly teach, Arensmeier teaches to edit the set of parameters, the one or more processors are configured to: in response to receiving the information indicative (paragraphs 0147-0148 and 0227).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service.As to claim 26:
Nelson does not explicitly teach, Arensmeier teaches the request is a first request, and wherein the one or more processors are further configured to: host a contractor website; and receive information indicative of a second request to edit one or more parameters of the set of parameters, wherein the second request comprises a request to edit the contractor website (paragraphs 0067-0068, 0147-0148 and 0178).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service. 


As to claim 27:
Nelson does not explicitly teach, Arensmeier teaches the request to edit the contractor website comprises a request to edit content displayed on a home page of the contractor website (paragraphs 0147-0148 and 0227).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service. As to claim 28:
Nelson does not explicitly teach, Arensmeier teaches the request to edit the contractor website comprises a request to add one or more branch pages from a home page of the contractor web site (paragraphs 0147-0148 and 0227).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service. 

As to claim 29:
Nelson does not explicitly teach, Arensmeier teaches the request to edit the contractor website comprises a request to edit content displayed by one or more branch pages from a home page of the contractor website (paragraphs 0068 and 0147-0148).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with Arensmeier because it would have provided the enhanced capability for operating a heating, ventilation, or air conditioning (HVAC) monitoring service.
As to claims 33-38: 
Note the rejection of claims 24-29 above, respectively. Claims 33-38 are the same as claims 24-29, except claims 33-38 are method claims and claims 24-29 are device claims.

Response to Arguments

5. 	Applicants' arguments filed 12/28/2021 have been considered but are moot in 
view of the new ground(s) of rejection.

Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199